Citation Nr: 1722927	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 8, 1999 rating decision that denied service connection for swollen tendons, residuals of frostbite of the feet, residuals of swollen left ankle, right foot injury, skin rash, leg pain, laceration to the lower lip, thigh and muscle aches, trapezius pain, "A&O" pain, history of cyst on eyelid, refractive error with presbyopia, reddish knot discoloration on the hip, left side pain, swollen thumb, sharp pain "aertain," and syncope.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for dental trauma and disease with periodontitis/broken bridge.

6.  Entitlement to service connection for bunion on both little toes.

7.  Entitlement to service connection bilateral eye disorder with glaucoma and periorbital eye swelling.

8.  Entitlement to service connection for chest pain.

9.  Entitlement to a rating higher than 20 percent for arthralgia of the lumbar spine.

10.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee.

11.  Entitlement to a rating higher than 10 percent for hypertension with faint heart murmur.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to February 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

An April 2008 rating decision found no revision to the June 1999 rating decision was warranted based on CUE, denied entitlement to service connection for a bilateral eye disorder, bunion of the toes, chest pain, dental trauma, GERD, and hearing loss, and denied entitlement to increased ratings for the lumbar spine, the right knee, and hypertension.  The Veteran submitted a notice of disagreement in May 2008, a statement of the case was issued in January 2010, and a VA Form 9 was received in February 2010.  The Board notes that the RO adjudicated the issues of swollen tendons, residuals of frostbite of the feet, residuals of swollen left ankle, right foot injury, skin rash, leg pain, laceration to the lower lip, thigh and muscle aches, trapezius pain, "A&O" pain, history of cyst on eyelid, refractive error with presbyopia, reddish knot discoloration on the hip, left side pain, swollen thumb, sharp pain "aertain," and syncope, solely on the basis of whether there was CUE in the June 1999 rating decision and did not adjudicate on the basis of whether new and material evidence has been received to reopen these claims.  If the Veteran seeks to reopen his claims based on new and material evidence, these issues must be referred to the RO for development and adjudication in the first instance.

A December 2011 rating decision denied entitlement to service connection for tinnitus.  A notice of disagreement was received in January 2012, a statement of the case was issued in December 2013, and a VA Form 9 was received in January 2014.

The issues of entitlement to service connection for dental trauma and disease with periodontitis/broken bridge, bunion on both little toes, bilateral eye disorder with glaucoma and periorbital eye swelling, chest pain, increased ratings for the lumbar spine, right knee, and hypertension with heart murmur, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not adequately set forth allegations of CUE in the June 1999 rating decision, the legal or factual basis for such allegations of error, or why the result would have been manifestly different but for the errors.

2.  A bilateral hearing loss disability, as defined by VA regulation, is not demonstrated by the evidence of record.

3.  The Veteran has experienced tinnitus consistently since service.

4.  The Veteran's GERD is not causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  Because the pleading requirements of a motion for revision of the June 1999 rating decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. §§ 5112, 7105(d)(5) (West 2014); 38 C.F.R. § 3.105 (a) (2016).

2.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Sabonis v. Brown, 6 Vet. App. 426, 420 (1994).

3.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Service connection for GERD is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in August 2007, January 2008, and August 2011 that fully addressed the entire notice element. The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices. 

Regarding the Veteran's CUE claims, the Court has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002). See 38 U.S.C.A. §§ 5109A (a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411 (2016).

All pertinent treatment records have been obtained.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).



	(CONTINUED ON NEXT PAGE)

II.  Whether There Was CUE in a June 1999 Rating Decision

The Veteran seeks entitlement to service connection for the issues of swollen tendons, residuals of frostbite of the feet, residuals of swollen left ankle, right foot injury, skin rash, leg pain, laceration to the lower lip, thigh and muscle aches, trapezius pain, "A&O" pain, history of cyst on eyelid, refractive error with presbyopia, reddish knot discoloration on the hip, left side pain, swollen thumb, sharp pain "aertain," and syncope, by revising the June 1999 rating decision on the basis of CUE.

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error. If an Appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error. There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, as in a motion for revision or reversal based on CUE, the presumption is even stronger. Fugo v. Brown, 6 Vet. App. 40 (1993); see also Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated. In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious. See Fugo, supra; see also Russell, supra. Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one. See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey v. Brown, 6 Vet. App. 377 (1994).

After reviewing the Veteran's statements alleging CUE, the Board finds that he asserted only that a CUE was made by the rating specialist in stating the disorders were "not well grounded in service."  See April 2007 VA Form 21-4138.  Additional statements merely indicate the disability percentages and effective dates that the Veteran wishes to have for these claimed disorders.  See e.g. February 2010 VA Form 9.

The Board finds that the statements submitted by the Veteran do not allege CUE with specificity.  He has not made any sufficiently specific allegation of impropriety, misapplication of law or regulations, or factual inaccuracy in the June 1999 rating decision.  From a reading of the Veteran's statements, the Board finds that he simply has expressed disagreement with the RO's denial, and believes that service connection is warranted.  The Board finds that while these statements are sufficient to establish claims to reopen these issues, it is not a sufficient basis for a claim of CUE.  At a minimum, there must be some degree of specificity as to what the alleged error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Absent such contentions, the Board finds that no further consideration is warranted with regard to any general assertions of CUE.

Accordingly, the Board finds that the Veteran has not sufficiently made a valid claim of CUE.  As the arguments raised in the record do not meet the specificity required for allegations of CUE, the Board will therefore dismiss the Veteran's claims without prejudice.  See Hillyard v. Shinseki, 24 Vet. App. 343 (2011).

III.  Service Connection Claims

The Veteran seeks entitlement to service connection for hearing loss, tinnitus, and GERD.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

A.  Hearing Loss

The Veteran asserts he has hearing loss as a result of exposure to loud noise during service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Post service, in October 2004, the Veteran reported he had no problems with his hearing.  See October 2004 VA treatment note.

The Veteran was afforded a VA examination in February 2008.  The Veteran reported during his military experience he was exposed to radar equipment noises in the motor pool and on the rifle range, both with and without the use of hearing protection.  On the authorized audiological evaluation in February 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
10
10
10
15
15

Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  The examiner indicated that the Veteran had normal hearing, bilaterally. 

The Veteran was afforded a VA examination in September 2011.  On the authorized audiological evaluation in September 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
15
10
15
20
20

Speech recognition was 96 percent, bilaterally.  The examiner indicated that the Veteran had normal hearing, bilaterally. 

Additional treatment records were also reviewed; however, they do not contain any evidence that the Veteran has been diagnosed with bilateral hearing loss, as defined by VA regulations.

Unfortunately, the audiometric data of record do not show at any time during the appeal period that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

As relevant here, 38 C.F.R. § 3.385 prohibits a finding of a hearing disability, where the requisite hearing status is not met.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  As such, a bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, is not demonstrated by the evidence of record at any time post service.  In the absence of evidence showing a presently existing bilateral hearing loss disability as defined for VA purposes, the claim for service connection for bilateral hearing loss must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Although the Veteran is certainly competent to state that he has noticed a difficulty in hearing since discharge from service, the audiometric data of record do not document a hearing loss disability to the level required to constitute a current disability for which service connection may be establish service connection.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

As a consequence, in a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 420 (1994).  Accordingly, by operation of law, service connection for bilateral hearing loss is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.




B.  Tinnitus

The Veteran asserts his tinnitus is due to exposure to loud noise during service.

The Veteran was afforded a VA examination in February 2008.  He reported bilateral, intermittent tinnitus since he was in the military. He stated that the tinnitus occurred every other day for 10 minutes.  He described it as an intermittent ringing noise that at times affected his sleep and concentration.  The Veteran was diagnosed with tinnitus, bilaterally. As such, element (1) set forth under Shedden, current disability, has been satisfied. See Shedden, supra.

The Veteran claims his tinnitus is due to in-service exposure to radar noise and the rifle range.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's reports of loud noise exposure are credible and consistent with the circumstances of his service, and that an in-service element, i.e., the Veteran's exposure to loud noise from radar noise and the rifle range, is established.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. § 3.102.

Regarding element (3), the Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's statements regarding his in-service noise exposure and tinnitus symptoms to be credible based on the consistent nature of his statements. 

The Board notes the negative February 2008 and September 2011 VA medical opinions, which were based on the fact that the Veteran had normal hearing during and post service.  The Board does not find the opinions provided to have more probative value than the Veteran's statements.  The examiners opinions rest on the finding that there was no significant hearing loss shown in the service treatment records or post service; however, the examiners do not explain how these findings show that the Veteran's tinnitus is not related to his in-service noise exposure; nor do they sufficiently rule out the Veteran's lay statements regarding the onset of his symptomatology as occurring during service.

The Veteran has asserted that his tinnitus began during military service.  See February 2008 VA examination.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303 (a); see also 38 U.S.C. § 1154 (a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  He has competently and credibly explained that his tinnitus symptoms began during service and continued regularly since that time.  As such, the Board finds the Veteran's statements to be probative and concludes that his tinnitus is related to service.  While the Board notes that the negative medical opinions in this case, due to the inherently subjective nature of tinnitus, the Veteran's credible statements as to the onset of his symptoms are found to be at least as probative as the medical opinions, and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  GERD

The Veteran seeks entitlement to service connection for GERD.

The Veteran has a post-service diagnosis of GERD.  See 2015 VA Problem List.  Unfortunately, there is no evidence of in-service symptoms, treatment, or diagnosis of GERD.  For example, on a December 1991 Report of Medical History, the Veteran indicated he was in good health and that he did not have frequent indigestion, stomach, liver, or intestinal problems.  The December 1991 examination did not note any diagnosis of GERD.  No GERD was noted on the Veteran's retirement physical.  

Upon review, the Board concludes that entitlement to service connection for GERD is not warranted.  There is no evidence of GERD symptoms, diagnosis or treatment during service.  There is no indication that the Veteran's current GERD is related to his active service.  The Veteran has not submitted any statements indicating he experienced any symptoms of GERD during service. Overall, there is no reliable evidence that indicates that the Veteran's current GERD is related to his active service.

To the extent that the Veteran seeks entitlement to service connection for GERD, the Board finds that the Veteran is not competent to address the issue of whether his GERD is related to his active service, as this is a complex medical question beyond the competence of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Furthermore, the Veteran has not reported that a competent medical professional had stated that such an etiological relationship existed. 

As referenced above, generally in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event. In this case, while a current disability exists, the evidence does not establish a nexus between the Veteran's time in service and the current disability. As the evidence does not establish this required nexus, entitlement to service connection for GERD is not warranted on a direct basis.

The Board notes that the Veteran was not afforded a VA examination and that no VA opinion was obtained regarding this claim, but concludes that such is not necessary.  As discussed, there is competent evidence of a current disorder; however, the evidence of record does not contain an indication that the current GERD may be associated with the Veteran's active service.  As such, pursuant to McLendon, a VA examination and/or VA opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In conclusion, the Board finds that the Veteran's GERD is not causally or etiologically related to service. As such, the Board concludes that GERD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The criteria for entitlement to service connection for GERD have therefore not been met, and to this extent, the Veteran's claim is denied.





ORDER

The CUE challenge to the June 1999 rating decision for the issues of entitlement to service connection for swollen tendons, residuals of frostbite of the feet, residuals of swollen left ankle, right foot injury, skin rash, leg pain, laceration to the lower lip, thigh and muscle aches, trapezius pain, "A&O" pain, history of cyst on eyelid, refractive error with presbyopia, reddish knot discoloration on the hip, left side pain, swollen thumb, sharp pain "aertain," and syncope, is dismissed.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for GERD is denied.


REMAND

The Veteran seeks entitlement to service connection for dental trauma and disease with periodontitis/broken bridge, bunion on both little toes, bilateral eye disorder with glaucoma and periorbital eye swelling, chest pain, and entitlement to increased ratings for his lumbar spine, right knee, and hypertension.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Dental Trauma and Disease with Periodontitis/Broken Bridge 

The Veteran asserts he experienced dental trauma during service.  See September 2008 statement.  The Veteran's VA dental records are not included in the claims file; the Board finds these records are integral to adjudicating this issue.  

On remand, these records should be obtained and associated with the claims file.

Bunion on Both Little Toes

The Veteran asserts he has a bunion on both little toes as a result of wearing boots during service.  See May 2008 statement.  The Board finds that this is a disorder capable of lay observation.  See e.g. Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  To date, however, the Veteran has not yet been afforded a VA examination for his bunions.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Bilateral Eye Disorder with Glaucoma and Periorbital Eye Swelling

The Veteran asserts he has a bilateral eye disorder, with glaucoma and periorbital eye swelling as a result of constantly monitoring radar screens while in service.  The Veteran has a current diagnosis of glaucoma.  See June 2008 private treatment record.  To date, the Veteran has not been afforded a VA examination to determine if his current glaucoma is causally or etiologically due to his time in service.  On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained.

Chest Pain

The Board notes that the Veteran claimed entitlement to service connection for chest pain within a year after discharge from service, however, the claim was deferred in a June 1999 rating decision, and not denied until an April 2008 rating decision.

An August 1992 service treatment record diagnosed the Veteran with costochondritis after complaining of left side pain with strenuous activity.  A January 1995 service treatment record indicates the Veteran was seen for chest pain.  He was noted to have sinus bradycardia, but was diagnosed with costochondritis.  

Post service, an April 1999 VA examination noted the Veteran had tenderness upon palpation of the costochondral junction.  In August 1999, a VA treatment note reports that the Veteran was referred for a cardiac stress test due to complaints of chest pain.  The Veteran had no chest pain during exercise, but an onset of mild chest discomfort at 2 minutes of recovery.  It was noted that his chest pain character was atypical.  The nurse explained that the Veteran developed mild upper chest pain at 0-1 minute of recovery phase, with point tenderness at second right and left intercostal space, which worsened with deep inspiration.

During a February 2008 VA examination, it was noted that the Veteran complained of chest pain and rib pain, and that sometimes coughing made his chest pain worse.  No diagnosis was made at the time.

The Board notes that the Veteran is service connected for hypertension with a heart murmur.  To date, however, the Veteran's claimed chest pain has not been associated with any diagnosable heart disorder.  Importantly, the Veteran has not been afforded a VA examination to determine whether his claimed disorder is due to a disorder such as costochondritis.  On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained.

Increased Ratings

The Veteran has asserted on multiple occasions that his disabilities have increased in severity.  The record reflects that the Veteran's most recent VA examination for his right knee was more than five years ago, and the most recent examinations for his lumbar spine and hypertension were more than nine years ago.  The Board finds that there is insufficient evidence of record to evaluate the Veteran's disabilities for the entire appeal period.  The most recent treatment records are also over two years old.  Thus, updated VA examinations are needed to fully and fairly evaluate the Veteran's claims for increased disability ratings. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  Updated treatment records should also be associated with the claims file.

Additionally, the Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands. The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Accordingly, the Veteran must be afforded new VA examinations for his lumbar spine and right knee, pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service dental records and associate them with the claims file.

All efforts to obtain such records are to be identified in the Veteran's claims file.  If a negative response is received, such should be associated with the claims file.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination for bunions.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bunions are in any way causally or etiologically related to his active service.

The examiner should note and discuss the Veteran's asserted theory that his bunions are due to wearing combat boots during service.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Afford the Veteran a VA examination for a bilateral eye disorder, with glaucoma and periorbital eye swelling.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

All current eye disorders should be diagnosed.  For each diagnosed eye disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's eye disorder is in any way causally or etiologically related to his active service.

The examiner should note and discuss the Veteran's asserted theory that his eye disorder with glaucoma and periorbital eye swelling is due to constantly monitoring radar screens during service.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  Afford the Veteran a VA musculoskeletal examination for his claimed chest pain.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing:

a)  Please discuss whether the Veteran's asserted chest pain is due to a diagnosis of costochondritis, or any other diagnosable disorder at any time during the period on appeal.

The examiner should note and discuss the in-service records diagnosing costochondritis as well as the post-service records documenting chest pain and tenderness of the costochondral junction, such as: August 1992 and January 1995 service treatment records diagnosing costochondritis; April 1999 VA examination documenting tenderness upon palpation of the costochondral junction; the August 1999 VA cardiac stress test that noted the Veteran developed mild upper chest pain at 0-1 minute of recovery phase, with point tenderness at second right and left intercostal space, and worsened with deep inspiration, as well as the February 2008 VA examination that reported the Veteran complained of chest pain and rib pain, and that sometimes coughing made his chest pain worse.  

b)  If the Veteran has a diagnosed disorder associated with his claimed chest pain, please offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's diagnosed disorder is in any way causally or etiologically related to his active service, to include the documented chest pain and diagnosed costochondritis during service in August 1992 and January 1995.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  Afford the Veteran a VA examination to determine the current severity of his arthralgia of the lumbar spine.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the lumbar spine and the degree at which pain begins. 

The examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

7.  Afford the Veteran a VA examination to determine the current severity of his degenerative joint disease of the right knee.   The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the right knee and the degree at which pain begins. 

The examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the right knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

8.  Afford the Veteran a VA examination to determine the severity of his hypertension with heart murmur.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

9.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response.

10.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


